Title: To James Madison from Tench Coxe, 2 September 1813
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia September 2d. 1813.
I hope and trust, that the air and partial relaxation of Montpelier have restored you to the blessings of health, under the advantages of a constitution, which, tho not robust, has never been in any degree sacrificed to irregularity.
Having seen the various laws in relation to the new revenues, which have been enacted, and hoping that you will indulge me with a few minutes upon my own subject, I beg leave to remark that I am greatly encouraged to do myself the honor of making this address, by your kind and consoling message as to your views of my objects in life and conduct, which are a cordial consolation of the most precious value in my estimation. From the deportment you have known me to observe and maintain with respect to your personal and public character, I trust you are able to ascertain that no human being could so highly gratify and reward me by his good opinions as to conduct towards my country as yourself. I will however leave this subject, apologizing for it by the observation that what I have ventured to say upon it will evince my sensibility upon the receipt of the message.
The stations you mentioned (not in the internal revenues) would be perfectly equal to my wishes, if either was vacant and if peace permitted them to be ordinarily productive. But they may be vacant when my time here shall be passed, & they are said to be now of less value than the amount of the expences of a plain & little family. I presume that this is true. I hope therefore that it did not appear too great a liberty when I mentioned in a letter (I believe of June) the offices of the Commissioner of the Revenue, and of collector of the internal revenue & direct tax for Philada, which two revenues, I find are united in one collectorship. As I believed that it would be a pleasure to you to reinstate in my [sic] in the Commrs. officers office from which I was removed, I considered it not improper to explain my situation as to the convenience & praticability of leaving Philada., and other circumstances rendering the Commrs. office less an object of my desires than the new collectorship of the Revenues & direct tax for the city of Philadelphia. I presume that you will soon take order upon the Subject of the new appointments, and I hope that as a gentleman is placed in the commissioners office, as the two places intimated thro Mr. Gallatin are filled and unproductive, as the war does not appear likely to terminate, and as I am as fully prepared to take up the new city collectorship as any office whatever, it may appear to you consistent with the public convenience and interest to appoint me to that collectorship. I mean the collectorship of the internal revenue & direct tax for the city of Philada, in which I was born & have always resided to this time. I have long and various experience in the internal revenue from 1792, when Prest. Washington appointed me Commr. I have drawn various laws & provisions of laws in that system, which the present nearly embraces except as to the omission of the Supervisor’s and inspectors offices. I have held much correspondence with officers above me, and others coordinate or inferior, with the law officers and citizens upon those revenues, and been familiar with the accounts and trials at law which have arisen out of them. The remains of the old excise &ca. of this state, so distracted once by these revenues remains to be settled by various troublesome & tedious suits in my hands, and occasions me a degree of trouble, wch. as the Secretary observes, is not compensated. This, I submit, as a peculiar reason, in favor of keeping such portion of the new in my hands as is legitimate, which is only that belonging to the two square miles within our city corporation bounds.
Considerations of necessity and of public good had induced me [to] attempt, in the face of great obstacles, the establishment of a liberal and useful press. But the war has forced the cities and country to reduce all expences, eight daily papers exist here already and are equally abundant every and tho I have respectable Subscribers, and encouragement from eminent patriots and learned, wise & virtuous men, who have on the theatre of public life in every crisis of the last forty years, yet I do not find, that without a command of capital, I can proceed. This renders the object of my present application truly interesting. It has become my only ground of hope, for my family and myself. You are [t]he master of the whole case, and I will have to recur to your own goodness, for my excuse on account of the new trouble of this letter.
I understand from a sure source that an eminent mercantile house in London, (whose most able partner is constantly consulted by the ministry and board of trade) has written, under the date of the 20th. of June, a strong letter upon the Subject of our Mission to St. Petersburg. The Person is Mr. John Bainbridge of the House Bainbridges & Brown. He advises his Phidelphia friends not to enter into any mercantile operations grounded upon hopes or expectation from the result of that mission under the Russian Mediation. He assures them that nothing will arise from our attempt; and after enlarging explicitly declares that “the British Government are not going to commit their commercial and moral rights to the Baltic powers.” It makes a decided impression here among men in various situations of business and politicks.
I have seen a letter from a well qualified young man, now at Providence, in Rhode Island, whither he has lately gone to prepare his mind for the commencement of cotton mill in this quarter. He has the best letters from this city & new York, and the fittest acquaintances in Providence to enable him to judge, particularly the great manufacturers in the Society of “Friends.” He says the extent of the cotton manufactory there exceeds every estimate he had heard, and every calculation he had made, and that it is considered that the mills & manufactures of cotton within twenty miles around Providence employ a capital of six millions of dollars. The cotton manufacturers there have agencies for the sale of their goods from Maine to Georgia. I remember that it was considered at the Treasury in the year 1791 that the specie in the United States was about 7 millions of dollars. Manufactures have not been forced by us. Britain now forces them here, not we. But she does effectually force them, and will suffer much by it in a steady and not very long course of our affairs. We now see that a saving of labor by machinery at a rate exceeding 200 for 1 suits a people not sufficiently numerous for their soil. The standard of manufactures recruits our nation more rapidly than the sword reduces it. After the peace of 1783 the British ship owners came here & built vessels, resided & married. After the end of the present war the British owners of manufactories will take a corresponding course in this country. We shall indemnify ourselves thus for their injuries to us since 1792.
I beg your indulgence, Sir, for having intruded these Subjects upon you, but I hope they may contribute to amusement in your present retirement from the seat of Government. With perfect respect and the most sincere attachment, I have the honor to be Sir, yr. faithful humble Servt.
Tench Coxe
